— Judgment, Supreme Court, New York County (Martin H. Rettinger, J.), rendered July 10, 1990, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree and sentencing him, as a second felony offender, to concurrent terms of 3 Vi to 7 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant was arrested for ripping a necklace from the neck of the victim. Evidence at trial was that when defendant, while in a holding cell, overheard one officer discussing with another whether to charge defendant with robbery and/or assault, he stated "Assault, I do this for a living. I never hurt nobody * * * You guys wouldn’t have even caught me if I didn’t stop to pick up the pearl.” On appeal, defendant argues that the trial court erred in admitting into evidence so much of the statement as suggested that defendant had a propensity to engage in criminal activity, namely, "Assault, I do this for a living. I never hurt nobody.” The issue, however, is not preserved for appellate review, defendant having made no objection to the admission of the statement at trial (CPL 470.05 [2]). In any event, were we to review in the interest of justice, we would find the statement to have been properly admitted. Nor is there merit to defendant’s contention that the trial court abused its discretion in its Sandoval ruling.
We have reviewed defendant’s other arguments and find them to be either unpreserved or without merit. Concur— Sullivan, J. P., Milonas, Rosenberger, Ross and Asch, JJ.